Motion for leave to serve and file an abridged record on appeal *909granted only insofar as to dispense with the printing in the record on appeal of (1) the amended answer of Juilliard School of Music and those portions of the amended answer of Bennett College which are identical with the amended answer of Lincoln Center; and (2) the notice of motion of the guardian dated August 26, 1960 to strike certain defenses from the amended answers as sham together with affidavits and documents submitted by both sides on said motion. In all other respects, the motion is denied. Motion for a stay granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before September 12, 1961, with notice of argument for the October 1961 Term of this court, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.